COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


THE SOUTHLAND CORPORATION/SEVEN-ELEVEN
AND
AMERICAN PROTECTION INSURANCE COMPANY
                                              MEMORANDUM OPINION *
v.   Record No. 0896-96-4                         PER CURIAM
                                               OCTOBER 8, 1996
NAZIM ALI ALVI


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Michael L. Zimmerman; Brault, Palmer, Grove,
           Zimmerman, White & Mims, on brief), for
           appellants.

           (Jeremy Flachs, on brief), for appellee.



     The Southland Corporation/Seven-Eleven and its insurer

(hereinafter collectively referred to as "employer") contend that

the Workers' Compensation Commission ("commission") erred in

finding that Nazim Ali Alvi ("claimant") proved he was totally

disabled from May 22, 1994 through December 6, 1994; partially
                                                        1
disabled from January 14, 1995 through February 5, 1995; and
totally disabled from February 6, 1995 and continuing.     Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Employer contends in its question presented that the
commission erred in awarding temporary partial disability
benefits to claimant for the period January 14, 1995 through
February 5, 1995. However, employer did not present any argument
in its brief in support of this contention. Therefore, we will
not address this period of disability on appeal.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.   James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     Disability from May 22, 1994 through December 6, 1994

     The records of Drs. Mahmood Mohamadi, Jeffrey I. Goltz, and

Robert A. Smith provide ample credible evidence to support the

commission's finding that claimant proved total disability from

May 22, 1994 through December 6, 1994 causally related to his

compensable May 21, 1994 back injury.
     Dr. Mohamadi began treating claimant on May 25, 1994.     Dr.

Mohamadi prescribed "rest at home," and, on May 31, 1994, he

referred claimant to Drs. Goltz and Smith for an orthopedic

evaluation due to claimant's persistent pain.   Based upon Dr.

Mohamadi's records, the commission could reasonably conclude that

claimant remained totally disabled from May 22, 1994 through June

6, 1994, when he first saw Dr. Goltz.   "Where reasonable

inferences may be drawn from the evidence in support of the

commission's factual findings, they will not be disturbed by this

Court on appeal."   Hawks v. Henrico County Sch. Bd., 7 Va. App.
398, 404, 374 S.E.2d 695, 698 (1988).   Dr. Goltz excused claimant

from work until November 9, 1994, when he released claimant to

full-duty.   However, on November 14, 1994, Dr. Smith noted




                                 2
claimant's continuing complaints of back pain radiating into his

buttocks, and recommended that claimant undergo an MRI and remain

out of work until his next evaluation.     On December 5, 1994, Dr.

Smith released claimant to light-duty work.

     Because these medical records provide credible evidence to

support the commission's finding that claimant was totally

disabled from May 22, 1994 through December 6, 1994, we will not

disturb this finding on appeal.

            Disability from February 6, 1995 and continuing

     The medical records and opinions of Drs. Smith and Daniel R.

Ignacio provide ample credible evidence to support the

commission's finding that claimant proved total disability

beginning February 5, 1995 and continuing.

     Claimant stopped working on February 5, 1995 due to

increasing back pain.    On February 10, 1995, Dr. Smith noted

claimant's persistent pain, again recommended he undergo an MRI,

and excused him from work.    The February 21, 1995 MRI revealed

marked degenerative disc disease at L4-L5 and L5-S1, bulging

discs, and endplate changes at both levels, with focal spinal

stenosis.    Dr. Smith referred claimant to Dr. Ignacio for

possible epidural injection therapy.     On March 6, 1995, Dr.

Ignacio excused claimant from work and recommended that he

undergo physical therapy.    Dr. Ignacio reiterated these

recommendations on April 3, 1995.      After April 3, 1995, claimant

went to Pakistan on a family emergency and returned to the United



                                   3
States in July 1995.   When Dr. Ignacio next evaluated claimant on

July 10, 1995, he noted no physical changes in claimant's

condition and again opined that claimant was totally disabled.

On August 24, 1995, Dr. Ignacio opined that claimant should

continue to remain off work.

     Based upon these medical records, the commission could

reasonably conclude that claimant was totally disabled beginning

February 6, 1995 and continuing.       Because the commission's

decision is supported by credible evidence, it will not be

disturbed on appeal.
     Accordingly, we affirm the commission's decision.

                                             Affirmed.




                                   4